Mikoll, J. (concurring in part and dissenting in part).
We concur with the majority’s denial of defendant’s motion for summary judgment regarding plaintiffs cause of action under Labor Law § 241 (6). In our view, however, defendant’s motion for summary judgment regarding plaintiff’s cause of action based on Labor Law § 200 (1) should likewise be denied. Plaintiff, while employed as a welder for Commercial Welding Company, was working on a construction project at defendant’s paper mill factory. He was injured as a result of a slip on defendant’s wet floor in a passageway behind what is referred to as the wet end of a paper producing machine known as machine No. 8. Plaintiff claimed that he slipped on the "stuff” on the floor. Defendant manufactured paper, and moisture and dampness were indigenous to this process. The floors were often wet and, at times, covered with stock which ran over from the machines when they were hosed clean with water. The employer’s handbook warned employees of the danger of the wet floors, as did ample signs displayed around the plant.
. Defendant’s motion seeking summary judgment is premised on the contention that it had not breached any duty of care that it owed to plaintiff under Labor Law § 200 (1) and § 241 (6) because it had sufficiently warned plaintiff of the dangers in the plant from wet conditions which were inherent in the manufacturing process. Supreme Court denied the motion for summary judgment, finding that defendant had not come forward with sufficient evidence to establish as a matter of law that plaintiff did not have a cause of action. We concur with that conclusion.
Summary judgment is appropriate when no material question of fact exists for resolution by the trier of facts. Labor Law § 200 (1) codifies the common-law duty to provide a safe working environment. The record gives rise to the question of whether defendant had met its obligation to provide reasonable and adequate protection for the safety and welfare of persons employed there. It is a question of fact whether the utilization of signs combined with the notice in the employees’ handbook was sufficient to meet defendant’s duty of reasonable care. Several other possibilities come readily to mind—for example, should rubber mats have been provided to give a nonskid footing on the wet side of machine No. 8, should frequent mopping and/or washing down have been employed to keep the stock from the passageway, should workers have been directed not to pass on the wet side of machine No. 8 and so on. It cannot be said that no question of fact exists as to *917defendant’s negligence. Summary judgment was thus properly denied.
The order of Supreme Court should be affirmed.